Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5, 7-15 and  17-22 are allowed. 
Reasons for Allowance
Claims 1-5, 7-15, and 17-22 are allowed. 
The following is an examiner's statement of reasons for allowance:

With respect to the 35 USC 103 rejection, none of the prior art of record, taken individually or in any combination, teach, inter alia, 
A forecasting system for forecasting an amount of workers needing to be scheduled at a facility, the system comprising: a first set of sensors disposed outside the facility and configured to detect a first set of data, wherein the first set of data is associated with an amount of cars outside the facility used to forecast an amount of workers needed to be scheduled in the facility;
a second set of sensors disposed inside the facility and configured to detect a second set of data, wherein the second set of data is associated with physical objects disposed within the facility or an amount of customer traffic within the facility;
a computing system in communication with the first set of sensors, the second set of sensors, and a database, the computing system configured to execute a forecast module that when executed: receives the first and second sets of data from the first and second sets of sensors; retrieves historical data associated with a plurality of physical objects disposed in the facility; generates forecast data indicating the amount of workers needing to be scheduled in the facility for a specified period of time, the forecast data associated with an amount of physical objects of the plurality of physical objects predicted to be retrieved from the facility based on the first set of data, the second set of data, and the historical data; determines capacity data based on a maximum capacity of the facility to retrieve physical objects over the specified period of time; modifies the forecast data based on the capacity data; and generates a labor model based on the forecast data, the labor model indicating the amount of workers required to support the forecasted retrieval of physical objects from the facility.

The prior art references most closely resembling the Applicant’s claimed invention are 
Frey et al. (US Patent No. 5557513) (hereinafter, Frey) in view of Williams (US Pub. No. 20180247534) (hereinafter, Williams) in further view of Jones et al. (US Pub. No. 20150178671) (hereinafter, Jones)
(1)
Frey discloses a checkout lane alert system and method is a live, computer base, in-store system that integrates real time shopper traffic data with computerized statistical analysis to generate accurate short term forecasts of shopper traffic at the checkout lanes of the store. Shopper entry time data from a recognition system is used in the analysis. The system combines real time data with pregathered statistical data about the population that shops in a particular type of store and data which characterizes the checkout lane throughput capability for the store to predict checkout lane traffic and staffing requirements. The system of the present invention is adapted for use in stores having express and non-express checkout lanes.
 However, the system in Frey does not explicitly disclose the first set of data is associated with an amount of cars outside the facility used to forecast an amount of workers needed to be scheduled in the facility, as recited in the present invention. 

(2)
Williams discloses a system that can automatically monitor the capacity of a parking lot by detecting the entering and exiting of vehicles. Two sensors detect the entering and exiting of vehicles by determining which sensor detects the vehicle first
However, the system in Williams does not explicitly disclose the first set of data is associated with an amount of cars outside the facility used to forecast an amount of workers needed to be scheduled in the facility, as recited in the present invention. 

(3) 
Jones discloses a system for replenishing inventory in a retail environment, where the system comprises a memory, at least one processor coupled to the memory, an inventory management engine executed by the processor and adapted to track the quantity of at least one product available in at least one location within the retail environment, and a rule processing engine executed by the processor and adapted to execute at least one rule of a plurality of rules for picking the at least one product for replenishment in the at least one location within the retail environment. In some embodiments, the at least one location within the retail environment includes a selling location, a feature location, and a reserve location.
However, Jones’s invention does not explicitly disclose, the first set of data is associated with an amount of cars outside the facility used to forecast an amount of workers needed to be scheduled in the facility, as recited in the present invention. 
Moreover, since the specific combination of claim elements, “…the first set of data is associated with an amount of cars outside the facility used to forecast an amount of workers needed to be scheduled in the facility, as recited in the present invention…” as recited in the independent claims cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction.
While the teachings of Frey, Williams, and Jones separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious. 
Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buczkowski et. Al. (US Pub. No. 20100299177)- A method of dynamic bus dispatching and labor assignments based on real time vehicle and passenger data. The method includes running a transportation services module on a computer of a dispatch command center. The method includes receiving, at the computer system, current location information for a plurality of buses. The transportation services module determines a route completion time period for the vehicles and then generates a dispatch schedule for each of the vehicles based on the determined route completions. The dispatch schedules are transmitted to the buses and displayed on a monitor to the bus driver, thereby allowing real time or dynamic updating of dispatching based on collected location information. The method also includes determining and reporting a set of labor assignments for drivers of the buses based on the current location information, the route completion time periods, and break and shift information associated with each of the drivers.
Hodges et al. (CA 3078874)- In one embodiment, the system can generate forecast data for an amount of labor and physical objects needed at various facilities.
Non-Patent Literature by Tanzaki et al. (Publication Date: 2018): demand forecasting in restaurants using machine learning is proposed. Many researches have been proposed on demand forecasting technology using POS data. However, in order to make demand forecasts at a real store, it is necessary to establish a store-specific demand forecasting model in consideration of various factors such as the store location, the weather, events, etc. Therefore, we constructed a demand forecasting model that functionally combines the above mentioned data using machine learning. In this paper, the demand forecasting model using machine learning and the verification result of the model using real store data.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623